HEDRICK, Judge.
Motions to dismiss intervenor’s appeal as being premature and fragmentary were filed in this court by both the Utilities Commission and petitioners.
The North Carolina Utilities Commission is, by statute, vested with jurisdiction over public utilities. G.S. 62-30. Telephone companies are utilities within the jurisdiction of the Utilities Commission. G.S. 62-3 (23) a 6. G.S. 62-110 in pertinent part provides:
“No public utility shall hereafter begin the construction or operation of any public utility plant or system or acquire ownership or control thereof, either directly or indirectly, without first obtaining from the Commission a certificate that public convenience and necessity requires, or will require, such construction, acquisition, or operation
Petitioners, Duke Telephone Company and Duke University, by applying for a certificate of convenience and necessity to provide telephone service at Duke University, have complied with the mandate of G.S. 62-110. The Utilities' Commission, by denying intervenor’s motion to summarily dismiss the Duke petition because of an alleged lack of jurisdiction, has rendered no final determination on the merits of the petition, but instead has concluded that the issues of fact and law raised by the petition can only be determined after a hearing.
The right of appeal lies from a final decision of the Utilities Commission. G.S. 7A-29; G.S. 62-90. Since no final order has been rendered by the Utilities Commission in this case, the appeal of General Telephone is premature and is therefore
Dismissed.
Judges Britt and Parker concur.